Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
A controller is claimed in claims 7, 12, and 18. The controller is interpreted as element 514 according to the original specification as recited in [0040]. The controller is further interpreted as a series of switches and/or a process controller as it is recited as being connected to sensors electrically or wirelessly see [0040]. It is noted that in [0060] the controller 514 is include in a computing device as illustrated in Fig. 7 and further elaborated upon in [0059] – [0072].
The claims as written only require that the controller be structurally capable of performing the claimed steps. If more structural weight is to be given to the claim limitations describing the controller the terms “the controller is configured to” should be provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19 atoms/cm3 is not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original specification that recites the boron dopant level is no less than 1 x 1019 atoms/cm3, instead the specification  [0026] recites that the boron dopant level is approximately 1 x 1019 atoms/cm3. 
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim.
 Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no support in the original disclosure the original specification recites the boron dopant level in [0026] is approximately1 x 1019 atoms/cm3, but not to the specificity as claimed. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 5, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganster et al (US 2013/0260569).
The examiner’s interpretation of Fig. 1 of Ganster et al is provided below

    PNG
    media_image1.png
    410
    545
    media_image1.png
    Greyscale

See the examiner’s interpretation of the prior art of Ganster et al above via the depiction of Fig.1 above. Note Ganster teaches an apparatus for liquid treatment of wafer-shaped articles.

 See in [0004] the wafers can be processed in a variety of ways, i.e. etch, clean, polish, and material deposit. The limitation that the wafers are thinned is interpreted as a matter of intended use as the apparatus of Ganster is capable of thinning wafers. Regarding claim 4: The teachings of Ganster teaches a recirculation line 58 and a chemical cabinet (tank 20).

Regarding claim 4: Ganster et al teaches a spraying element (nozzle 30) as illustrated in Fig. 1.
	Regarding claims 5 and 18:	A controller 60 is provided in the prior art of Ganster et al see also [0034] and [0041]. Note the molar ratio is controlled by the valves which are controlled by controller 60.
	Regarding claim 17: Line 52 of Ganster is connected to the recirculation line via line 58 thus making it a recirculation port and a drain via the line with valve 54 thus reading upon the drain port see [0033], [0049] and [0050].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganster et al (US 2013/0260569) in view of Yokomizo et al (US 6,780,277).
The teachings of Ganster et al discussed above. The prior art of Ganster fails to teach the periodic addition of a fresh etchant.
Regarding claim 3:	The prior art of Yokomizo et al teaches a supply system 40 with an etching liquid reservoir 41 which provides a supply of fresh etching to the process bath 10. The motivation to modify the apparatus of Ganster et al with the teachings of Yokomizo et al is that the fresh etchant allows for better control of the flow of etchant to and within the etchant bath by allowing for a way to supply fresher etchant when needed. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide the fresh etchant supply as suggested by the prior art of Yokomizo et al into the apparatus of Ganster et al so that the concentration of etchant can be controlled and maintained.
Regarding claims 6, 19 and 20: The prior art of Ganster et al fails to teach a sensor for testing /monitoring the used etch solution.
The prior art of Yokomizo et al teaches a concentration detecting means 50  see the paragraph that joins columns 4 and 5. The motivation to modify the apparatus of Ganster et al with the teachings of Yokomizo et al is that the sensor allows for monitoring the quality of the etching process in-situ the data of which would help to determine if further adjustments should 

Regarding claim 7: The prior art of Ganster et al fails to teach a controller to monitor the used etch solution. Yokomizo et al also teaches a CPU 70 in the paragraph that joins columns 4 and 5. The motivation to modify the apparatus of Ganster et al with the teachings of Yokomizo et al is that the controller monitors the used etch solution. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to enhance the controller of Ganster by using the teachings of the prior art of Yokomizo et al into the apparatus of Ganster et al so that the controller is enhanced to better monitor the quality of the process product by monitoring the used etchant.


Claims 8-11 are rejected under 35 U.S.C. 102(b) as anticipated by Ganster et al (US 2013/0260569) in view of Huang (US 8,716,145).

Ganster et al teaches an apparatus for liquid treatment of wafer-shaped articles.
Regarding claim 8: The prior art of Ganster et al teaches solution bath (process unit 50), one wafer is suspended in a position above the solution bath see [0028]. At least a portion of the wafers is processed by the process fluid. See in [0004] the wafers can be processed in a variety of ways, i.e. etch, clean, polish, and material deposit. The limitation that the wafers are thinned is interpreted as a matter of intended use as the apparatus of Ganster is capable of thinning wafers. 
The prior art of Ganster et al does not specifically teach the fresh etchant source of the seasoned solution as claimed. 
The prior art of Huang teaches an etching solution that is a mix of HNA (hydrofluoric acid, nitric acid, and acetic acid) see col. 1 lines 37-44.
The motivation to provide the etchant of Ganster et al in the solution bath of Ganster et al is that the etchant etches polysilicon. According to Huang nitric acid is used as an oxidizer agent, HF is used a reducing agent. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ganster et al with the etchant of Huang. See also the teachings of Huang in col. 2 lines 1-15, col. 3 lines 10-col. 5 line 17.  These suggested concentrations are optimal for processing the wafer to the desired product result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ganster et al with the etchant of Huang and to optimize the solution to provide the optimized concentration in order to promote the desired process result.
Huang teaches that portions of the wafer are thinned are heavily boron doped with a level of at least 1 x 1019 atoms/cm3 see col. 3 lines 10-18.The motivation to modify the prior art of Ganster et al with the boron doping as suggested by Huang is that doping increases the conductivity allowing for better etch selectivity as recited by Huang in col. 1 lines27-37. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ganster et al with the boron doping as suggested by Huang.

Regarding claims 10 and 14: The prior art of Ganster et al further teaches a drain port 52 that leads to valve 54 or recirculation line 58 via valve 56.
Regarding claim 11: See wafer W is suspended above the bath in that it is not immersed in the solution, but is supported by spin chuck 53 in [0027] and [0028] of Ganster et al.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganster et al (US 2013/0260569) in view of Huang (US 8,716,145), as applied to claims 8-11  above, and in further view of Yokomizo et al (US 6,780.277) .
The teachings of Ganster et al as modified by Huang et al were discussed above.
Regarding claim 12: The prior art of Ganster et al as modified by Huang et al fails to teach a controller to monitor the used etch solution. Yokomizo et al also teaches a CPU 70 in the paragraph that joins columns 4 and 5. The motivation to further modify the apparatus of Ganster et al with the teachings of  Huang with the teachings of Yokomizo et al for a controller that monitors the used etch solution. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to enhance the controller of Ganster by using the teachings of the prior art of Yokomizo et al into the apparatus of Ganster et a as modified by Huang et al so that the controller is enhanced to better monitor the quality of the process product by monitoring the used etchant.
Regarding claims 13 and 14: The prior art of Ganster et al as modified by Huang et al fails to teach a sensor/monitor for testing /monitoring the used etch solution.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kashkoush et al (US 7,976,718) the system teaches the selective etching of SiN where the used etching solution is monitored by concentration sensor 50 and controlled by process controller 200.
Takahashi et al (US 10,520,416) teaches a substrate treating apparatus teaches the used etching solution is monitored by potentiometric unit 57 and controlled by controller 61.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716